FOR IMMEDIATE RELEASE Espey reports fourth quarter and year-end results and announces dividend… Record fiscal year… Saratoga Springs, NY, August 23, 2010- Espey Mfg. & Electronics Corp. (NYSE-Amex: ESP) announces results for its fiscal year and fourth quarter, both ended June 30, 2010. Net sales and net income for the fiscal year both achieved record highs over any year in Espey's 81-year history. For the fourth quarter ended June 30, 2010, net sales increased by $918,856, to $9.2 million, compared with last year’s fourth quarter net sales of $8.3 million. Net income for the fourth quarter ended June 30, 2010 was $1,249,305, $.58 per diluted share, compared with net income of $1,596,084, $.75 per diluted share, for the corresponding period last year. For the fiscal year ended June 30, 2010, the Company reported net sales of $28.9 million, compared with $27.2 million for the prior fiscal year.Net income increased to $3,564,962, $1.67 per diluted share for the year, compared with net income of $2,733,240, $1.29 per diluted share, for the fiscal year ended June 30, 2009. At June 30, 2010, the sales order backlog decreased to $31 million, compared with last year’s $39.1 million on June 30, 2009. New sales orders for the year totaled $21 million. Mr. Mark St. Pierre, President and CEO, commented, “We are pleased to report another year of strong sales and earnings performance at Espey, results which are especially gratifying in view of the recessionary economy.” Furthermore, the Espey Board of Directors has declared a cash dividend.The regular first quarter dividend for the fiscal year ending June 30, 2011 is $.225 per share.The dividend will be payable on September 24, 2010, to all shareholders of record at September 3, 2010. Espey’s primary business is the development, design, and production of specialized military and industrial power supplies/transformers. The Company can be found on the Internet at www.espey.com. For further information, contact Mr.
